Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-80176-CV-Bloom/Reinhart

  IRA KLEIMAN, and
  W&K INFO RESEARCH, LLC,

                         Plaintiffs,
  v.

  CRAIG WRIGHT,

                    Defendant.
  ___________________________________/

                                       ORDER ON DISCOVERY

         This matter is before the Court for resolution of several discovery disputes relating to the

  application of Florida’s attorney-client and marital privileges.        I begin by discussing the

  applicable legal principles, then turn to the specific discovery disputes.

                                        LEGAL PRINCIPLES

         In this diversity case, I apply the attorney-client and spousal privileges as they exist under

  Florida law. Fed. R. Evid. 502. Both of these privileges are codified in Florida statutes. Dr.

  Wright bears the burden of establishing that an applicable privilege exists. Southern Bell Tel. &.

  Tel. Co. v. Deason, 632 So. 2d. 1377, 1383 (Fla. 1994).

         “[T]estimonial exclusionary rules and privileges contravene the fundamental
         principle that the public ... has a right to every man’s evidence,” and therefore
         must be “strictly construed” . . . The burden of demonstrating that a privilege
         applies to a particular communication, i.e., that the confidentiality of the
         communication is more important than the public interest in transparency, is on
         the proponent of the privilege. The proponent must establish the existence of the
         privilege by a preponderance of the evidence.
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 2 of 14



  MapleWood Partners, L.P. v. Indian Harbor Ins. Co., 295 F.R.D. 550, 583-84 (S.D. Fla. 2013)

  (J. Hoeveler) (citations omitted) (bracket in original) (applying Fed. R. Evid. 104(a) and 502 to

  Florida privilege). A privilege can be waived by voluntary disclosure. Fla. Stat. 90.507.1

          The attorney-client privilege is found in Florida Statute 90.502, which states in relevant

  part:

          (2) A client has a privilege to refuse to disclose, and to prevent any other person
          from disclosing, the contents of confidential communications when such other
          person learned of the communications because they were made in the rendition of
          legal services to the client.

          (3) The privilege may be claimed by:

                 (a) The client.
                 (b) A guardian or conservator of the client.
                 (c) The personal representative of a deceased client.
                 (d) A successor, assignee, trustee in dissolution, or any similar
                 representative of an organization, corporation, or association or other
                 entity, either public or private, whether or not in existence.
                 (e) The lawyer, but only on behalf of the client. The lawyer's authority to
                 claim the privilege is presumed in the absence of contrary evidence.

  Fla. Stat. 90.502.

          A corporation can hold an attorney-client privilege.

          Unlike a claim of attorney-client privilege made by an individual, a claim of
          privilege raised by a corporation is subject to a “heightened level of scrutiny.” To
          establish that communications are protected by the attorney-client privilege,
          Defendants must demonstrate that the documents satisfy the following
          requirements:

          (1) the communication would not have been made but for the contemplation of
              legal service;

  1
   A person who has a privilege against the disclosure of a confidential matter or communication
  waives the privilege if the person, or the person's predecessor while holder of the privilege,
  voluntarily discloses or makes the communication when he or she does not have a reasonable
  expectation of privacy, or consents to disclosure of, any significant part of the matter or
  communication. This section is not applicable when the disclosure is itself a privileged
  communication. Fla. Stat. § 90.507.


                                                   2
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 3 of 14




            (2) the employee making the communication did so at the direction of his or her
                corporate superior;

            (3) the superior made the request of the employee as part of the corporation's
                effort to secure legal advice or services;

            (4) the content of the communication relates to the legal services being rendered,
                and the subject matter of the communication is within the scope of the
                employee's duties;

            (5) the communication is not disseminated beyond those persons who, because of
            the corporate structure, need to know its contents.

  Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691, 697 (S.D. Fla. 2007) (citing Southern Bell, 632

  So. 2d at 1383) (J. Torres).

            The spousal privilege is found in Florida Statute 90.504, and states:

            (1) A spouse has a privilege during and after the marital relationship to refuse to
                disclose, and to prevent another from disclosing, communications which were
                intended to be made in confidence between the spouses while they were
                husband and wife.

  Fla. Stat. § 90.504. “For the privilege to apply, spouses must have a ‘reasonable expectation of

  privacy’ in the communication in question.” Lamport v. Williams, No. 14-CV-14126-DMM,

  2014 WL 12605141 at *3 (S.D. Fla. June 3, 2014) (citing Boyd v. State, 17 So. 3d 812, 817 (Fla.

  Dist. Ct. App. 2009)). “Marital communications are presumed confidential absent evidence to

  the contrary. Factors, such as the nature of the message and circumstances under which it is

  delivered, may rebut that presumption.” Yokie v. State, 773 So. 2d 115, 117 (Fla. Dist. Ct. App.

  2000) (citing Hanger Orthopedic Group, Inc. v. McMurray, 181 F.R.D. 525, 530 (M.D. Fla.

  1998)).

                                            BACKGROUND

            On March 19, 2019, I ordered Dr. Wright to produce a list of his bitcoin holdings. DE

  124 at 18-23. He asserted that it was impossible for him to comply because the information

                                                     3
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 4 of 14



  necessary to generate that list was held by a blind trust that he could not access. DE 156. I

  ordered him to identify the trust. DE 166. He submitted sworn declarations identifying two

  trusts — Tulip Trust I and Tulip Trust II. DE 223, DE 404-2. He subsequently testified that the

  information necessary to generate the bitcoin list might come to him by bonded courier in or

  about January 2020. Judge Bloom gave him a chance to produce the information.

         In light of the Defendant’s representations that the bonded courier is scheduled to
         arrive in January 2020, the Court will permit the Defendant through and
         including February 3, 2020, to file a notice with the Court indicating whether or
         not this mysterious figure has appeared from the shadows and whether the
         Defendant now has access to the last key slice needed to unlock the encrypted
         file. In the event this occurs, and further if the Defendant produces his list of
         Bitcoin Holdings as ordered by the Magistrate Judge, then this Court will not
         impose any additional sanctions . . .

  DE 373 at 22.

         On or about January 6, 2020, Dr. Wright produced in discovery the deed for a third trust

  (“Tulip Trust III”). DE 369. Thereafter, he provided a bitcoin list to Plaintiffs and filed a Notice

  of Compliance. DE 376.

         Plaintiffs requested, and Judge Bloom authorized, a limited number of depositions

  directed at how Dr. Wright obtained the necessary information to generate the bitcoin list. DE

  382. Dr. Wright responded on January 28, 2020. See DE 404-1. He objected to Interrogatories

  2, 3, and 5. As to Interrogatory 2, he objected based on relevance, attorney-client privilege, and

  spousal privilege. As to Interrogatory 3, he objected on the same grounds, as well as over-

  breadth, undue burden, disproportionality, and cumulativeness. His response to Interrogatory 5

  incorporated his response and objections to Interrogatory 2.

         On February 25, 2020, I conducted a discovery hearing and overruled the relevance

  objections. The parties appear to have resolved their dispute over the scope of Interrogatory 3; it

  is now limited to events in or about December 2019 related to Dr. Wright’s acquisition of

                                                   4
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 5 of 14



  information from Denis Mayaka. On March 5, 2020, I conducted a discovery hearing to address

  the remaining privilege objections.

                                             DISCUSSION

            Interrogatory Responses

            Interrogatory 2 asks Dr. Wright to provide a “detailed description” of how he obtained

  the necessary information. He responded that his wife, who is the trustee of the Tulip Trust III,

  received the trust agreement in December 2019 from counsel for the Trust. Thereafter, she

  received an encrypted trust file. She then provided him with a file containing the bitcoin list.

            Dr. Wright asserts that the communications between his wife and the counsel for the

  Trust are protected by the attorney-client privilege. He further asserts that the communications

  between him and his wife are protected by the spousal privilege.

            At the hearing on March 5, Dr. Wright’s counsel represented that Denis Mayaka (who is

  identified in the response to Interrogatory 1) is the counsel to the Trustee referenced in the

  Response to Interrogatory 2. To establish an attorney-client relationship between Mr. Mayaka

  and Ms. Watts, Dr. Wright introduced a sworn, un-notarized, Declaration of Denis Bosire

  Mayaka. See Hearing Exhibit 1. The Declaration states, “I am lawyer [sic] and obtained my

  bachelor of law degree in 2007 from Moi University in Kenya.” Dr. Wright also introduced a

  printout of a LinkedIn profile that reflects Mr. Mayaka having a Bachelor of Laws degree from

  Moi University. See Hearing Exhibit 2.2 Dr. Wright also relies on his sworn responses to the

  Interrogatories, which assert that Mr. Mayaka is counsel to the Trust.

            Dr. Wright’s counsel also argued that he has an independent attorney-client relationship

  with Mr. Mayaka apart from the Tulip Trust III. As evidence of this relationship, they point to

  2
      Plaintiffs objected to the admission of both exhibits because they were hearsay.


                                                    5
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 6 of 14



  the Mayaka Declaration, which states, “I have represented Dr. Craig Steven Wright since 2012

  on, among others, investment matters.       Specifically, I represent Dr. Wright and Wright

  International Investments Ltd in connection with the Tulip Trust documents, including the Tulip

  Trust dated July 7, 2017.”

         The record does not establish that an attorney-client relationship exists between Mr.

  Mayaka and Ms. Watts. First, as finder of fact, I disregard the Mayaka Declaration because it

  has not been adequately authenticated. Particularly given my prior finding that Dr. Wright has

  produced forged documents in this litigation, I decline to rely on this kind of document, which

  could easily have been generated by anyone with word processing software and a pen. Second, I

  accept counsel’s representation that Dr. Wright intended for his sworn interrogatory answers to

  affirm that Mr. Mayaka was the counsel to the Trustee of Tulip Trust III. Nevertheless, I give no

  weight to sworn statements of Dr. Wright that advance his interests but that have not been

  challenged by cross-examination and for which I cannot make a credibility determination. I have

  previously found that Dr. Wright gave perjured testimony in my presence. Third, the Trust

  document does not identify Mr. Mayaka as counsel; he is assigned a different role. See generally

  DE 404-3. In sum, the record does not establish that Mr. Mayaka is counsel to the Trustee of the

  Tulip Trust. For similar reasons, the record does not establish that Dr. Wright and Mr. Mayaka

  have an independent attorney-client relationship.

         Even assuming there was an attorney-client relationship between Mr. Mayaka and Ms.

  Watts as Trustee, the record does not establish that any communications between them in

  December 2019 were intended to remain confidential. Rather, it appears that the encrypted file

  that was sent on or about December 17 was intended to be decrypted and disclosed to Plaintiffs.

  Likewise, give this Court’s prior orders, it must have been understood that the Tulip Trust III


                                                  6
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 7 of 14



  document was to be produced to Plaintiffs. These facts create a strong inference that any

  communications surrounding the transfer of these materials to Ms. Watts were not intended to

  remain confidential.   Additionally, by disclosing to Dr. Wright any otherwise-confidential

  communications with counsel, Ms. Watts has waived the privilege for those communications.

  Finally, Dr. Wright lacks legal authority to assert an attorney-client privilege over

  communications between the trustee and counsel for the trust. He would not be the client; the

  trustee would be.

         Turning to the marital privilege claims, there is a presumption that communications

  between Ms. Watts and Dr. Wright were intended to be confidential. Relying on Hanger

  Orthopedic, Plaintiffs argue that there is a blanket exception to the spousal privilege for

  business-related communications. That conclusion is not correct. Courts have looked to the

  business purpose of a communication as evidence that it was not intended to remain confidential,

  but the business purpose is not necessarily dispositive. See Hanger Orthopedic, 181 F.R.D. at

  530 (“The fact that the communication relates to business may demonstrate the intent that a

  communication was not intended to be confidential.”) (emphasis added). Hanger Orthopedic

  cites and discusses a leading hornbook which states:

         The fact that the communication relates to business transactions may show that it
         was not intended as confidential. Examples are statements about business
         agreements between spouses, or about business matters transacted by one spouse
         as agent for the other, or about property or conveyances. Usually, such
         statements relate to facts which are intended later to become publicly known. To
         cloak them with privilege when the transactions come into litigation would be
         productive of special inconvenience and injustice.

  Id. (Emphasis in original) (citing McCormick on Evidence, § 80 (4th ed. 1992). Here, the totality

  of the circumstances indicates that any communications between Dr. Wright and Ms. Watts

  relating to the encrypted file and the Tulip Trust III document were not intended to be


                                                 7
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 8 of 14



  confidential. As noted above, the spouses understood that these documents were going to be

  transmitted to Plaintiffs. The documents related to interests in property which will eventually

  become publicly known.

         Corporate Attorney-Client Privilege

         In response to multiple requests for production, Dr. Wright provided a privilege log that

  asserts attorney-client privilege over approximately 11,000 documents on behalf of 17

  corporations, all of which are either dissolved or in liquidation.3 The record does not establish

  Dr. Wright’s current connection to the companies, if any. Nevertheless, Dr. Wright admits that

  he currently has actual possession of documents that would be responsive to Plaintiffs’ discovery

  requests, but that he asserts would be protected by the corporations’ attorney-client privilege.

         Dr. Wright asserts (and the record does not contradict) that he lacks the authority to

  affirmatively waive the attorney-client privilege on behalf of a third-party corporation. Plaintiffs

  argue that (1) a dissolved corporation cannot assert an attorney-client privilege as a matter of

  Florida law, (2) even if an attorney-client privilege survives corporate dissolution, Dr. Wright

  has no authority to invoke it for these corporations, and (3) even if Dr. Wright has the authority

  to invoke the attorney-client privilege, he has not met his burden of showing that these specific

  communications are privileged. DE 389. Dr. Wright responds that (1) the corporate attorney-

  client privilege survives dissolution, (2) the attorney-client privilege need not be affirmatively

  asserted — once created, it exists until it is waived, (3) if an affirmative privilege assertion is


  3
    Plaintiff’s Memorandum Challenging [Dr. Wright’s] Privilege Designations identifies 17
  companies that Plaintiffs speculate are the underlying entities for which the attorney-client
  privilege is being invoked. DE 389 at 5-6. Dr. Wright’s Response did not challenge Plaintiffs’
  assertion that these were the underlying corporate entities, nor did it supplement the list. See DE
  394. I therefore deem the parties to have stipulated to the information contained in the chart on
  page 6 of DE 389.


                                                   8
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 9 of 14



  required, Dr. Wright can assert it, under Florida law, (4) it would violate Australian law to

  compel disclosure of these privileged communications, and (5) if Dr. Wright cannot invoke the

  attorney-client privilege, it would be unduly burdensome to require him to notify the person who

  unquestionably could invoke it. DE 394.4

         I find that the attorney-client privilege, like all discovery objections and privileges, must

  be affirmatively asserted. The Federal Rules of Civil Procedure permit a party to request

  discovery of “any nonprivileged matter that is relevant to any party's claim or defense and

  proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Because the requesting party

  may not know whether its request encompasses privileged material, the default condition is that

  the responding party will produce what is requested. If a responding party objects to the

  discovery request, it must assert an objection, state all legal bases for that objection, and specify

  that it is withholding material based on that objection.       Fed. R. Civ. P. 34(b)(2)(C) (“An

  objection must state whether any responsive materials are being withheld on the basis of that

  objection. An objection to part of a request must specify the part and permit inspection of the

  rest.”); S.D. Fla. Local Rule 26.1(e)(2)(A) (“Where an objection is made to any interrogatory or

  subpart thereof or to any production request under Federal Rule of Civil Procedure 34, the

  objection shall state with specificity all grounds.”). “Any ground not stated in an objection

  within the time provided by the Federal Rules of Civil Procedure, or any extensions thereof, shall

  be waived.” S.D. Fla. L. R. 26.1(e)(2)(A).5 When the legal objection is that the request calls for



  4
    The parties agreed that a ruling on the categorical objections would resolve the vast majority of
  the privilege claims. I therefore do not address whether each of the approximately 11,000 items
  is, in fact, a confidential attorney-client communication.
  5
   Local Rule 26.1(e)(2)(A) disposes of Dr. Wright’s argument that a privilege continues to exist
  until it is waived. If the privilege is not timely asserted, it is waived as a matter of law.


                                                   9
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 10 of 14



   privileged material, the objecting party also must provide a privilege log which contains

   sufficient information for the requesting party to challenge the privilege claim. S.D. Fla. L. R.

   26.1(e)(2)(B). These procedures are designed to provide an orderly process for the parties to

   identify, and the Court to resolve, claims of privilege. Fundamental to this process is that an

   objecting party must affirmatively assert its objection, which then permits the requesting party to

   bring the legal issue before the Court.

          I further find that, even assuming the attorney-client privilege survives corporate

   dissolution under Florida law, Dr. Wright lacks authority to assert the attorney-client privilege on

   behalf of these unidentified third-party companies. Under Section 90.502, the attorney-client

   privilege can be claimed only by a limited group of people. Dr. Wright argues that he falls

   within the category of “successor, assignee, trustee in dissolution, or any similar representative

   of an organization, corporation, or association or other entity, either public or private, whether or

   not in existence.”    Fla. Stat. 90.502(3)(d).    Specifically, he asserts that he is a “similar

   representative” to a successor, assignee, or trustee in dissolution. There is no evidence in the

   record to support this assertion. At most, he appears to be a person who was formerly associated

   with these entities in some capacity, and who retains actual possession of documents that

   belonged to the entities.

          At the March 5 hearing, Dr. Wright argued for the first time that the assertedly-privileged

   documents were not in his care, custody, or control in his individual capacity, but rather in his

   capacity as agent/representative/bailee of the entities. Dr. Wright argues that because the Court

   and Plaintiffs previously treated him as being responsible for producing documents belonging to

   these entities, he should be permitted to invoke the attorney-client privilege on behalf of those




                                                    10
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 11 of 14



   entities. See DE 394 at 7 n.3.6 The Federal Rules of Civil Procedure require a party to produce

   materials that are within the party’s “possession, custody, or control.” Fed. R. Civ. P. 34(a).

   There is a body of caselaw that addresses when documents are in a party’s possession, custody,

   or control. See, e.g., Searock v. Stripling, 736 F.2d 650, 653 (11th Cir. 1984) (“Under Fed. R.

   Civ. P. 34, control is the test with regard to the production of documents. Control is defined not

   only as possession, but as the legal right to obtain the documents requested upon demand.”);

   Batista v. Nissan North America, Inc., 2015 WL 10550409 at *2 (S.D. Fla., Dec. 7, 2015) (J.

   Scola); Costa v. Kerzner Intern. Resorts, Inc., 277 F.R.D. 468, 471 (S.D. Fla. 2011) (J. Seltzer).

   By listing these materials in the privilege log and otherwise not raising a timely objection, Dr.

   Wright has waived the argument that these documents are not in his possession, custody, or

   control.

          Dr. Wright argues that requiring him to produce the assertedly-privileged documents

   would require him to violate Australian law. In support of this argument, he submitted a

   Declaration from Australian lawyer Gordon Thomas Grieve. DE 394-1. Mr. Grieve states,

   “Under Australian law, documents covered by the attorney client privilege are privileged from

   the moment of the communication. There is no need to ‘assert’ or ‘claim’ the privilege when the

   document is created and such documents remain privileged until privilege is waived by the

   holder of the privilege.” DE 394-1 at ¶10. He further states, “A corporation’s privilege is not

   extinguished by its dissolution, and upon dissolution, the right to waive a corporation’s privilege


   6
     Although Dr. Wright has not cited to the portion of the record where he asserts that I ordered
   production of corporate documents, it is my consistent practice to not define what is within a
   party’s “possession, custody, or control” unless that party raises a specific objection on these
   grounds. My recollection is that here I followed that practice, that is, I ordered Dr. Wright to
   produce whatever was in his possession, custody, or control without specifically ruling what
   documents fell into that category.


                                                   11
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 12 of 14



   passes on to the Australian Securities and Investment Commission (‘ASIC’).”            Id. at ¶13.

   ASIC’s policy is to neither assert nor waive privilege on behalf of a dissolved corporation, but

   ASIC does not object to a party obtaining a court order adjudicating whether the attorney-client

   privilege applies and whether “the party in possession produce the documents.” Id. at ¶15 citing

   Kellert v. Foate [2015] NSWSC 954 (Austl.).7

          Mr. Grieve’s Declaration does not demonstrate that ordering production of these

   materials would violate Australian law. Nothing in Mr. Grieve’s Declaration establishes that

   Australian law is inconsistent with U.S. law. Under both countries’ laws, the attorney-client

   privilege is created at the time of the confidential attorney-client communication; it continues to

   exist until waived. The issue before me is whether a party waives the attorney-client privilege by

   failing to timely and affirmatively assert it in response to a discovery request. The answer is

   “yes.” Dr. Wright is not waiving the privilege; he has no legal authority to do so. The corporate

   entities are waiving the privilege by not seeking to intervene to assert it. Because Australian law

   recognizes that a waiver terminates the privilege, compelling production here would not violate

   Australian law.8

          Finally, Dr. Wright asserts that it would be unduly burdensome to require him to notify

   all of the persons who could properly assert the privilege on behalf of these entities. He does not



   7
     Plaintiffs object to me considering Mr. Grieve’s Declaration because they claim it was
   submitted in violation of Fed. R. Civ. P. 44.1, which states in pertinent part, “A party who
   intends to raise an issue about a foreign country’s law must give notice by a pleading or other
   writing.” The Declaration was appended to a pleading filed on February 11, 2020. Plaintiffs
   were on notice three weeks before the March 5 hearing, which was adequate time to procure
   their own evidence on Australian law. Because I find proper notice and no prejudice, I reject
   Plaintiffs’ objection.
   8
    Even if an order compelling production would require Dr. Wright to violate Australian law, he
   has not shown that this fact should affect my decision on the merits.


                                                   12
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 13 of 14



   cite any legal authority that this notification is required, nor has he introduced any evidence of

   who would have to be notified and why it would be unduly burdensome to do so. At the March

   5 hearing, counsel asserted that, because ASIC will neither assert nor waive the privilege, Dr.

   Wright must notify each of the lawyers for the corporations to see if they want to assert the

   privilege under Section 90.502(2)(e).

          Dr. Wright’s protestations of undue burden ring hollow.         At the March 5 hearing,

   Plaintiffs introduced an email from Ms. Watts to Stefan Matthews dated July 27, 2015, which

   purports to be a draft summary of 14 corporate entities which overlap with the entities that are

   the basis for Dr. Wright’s privilege claims. Compare Hearing Exhibit 3 with DE 389 at 6. This

   exhibit shows that either Dr. Wright or Ms. Watts was a Director of every company, often the

   sole Director(s). Therefore, if lawyers exist who could invoke the attorney-client privilege for

   these entities, Dr. Wright and Ms. Watts have direct personal knowledge of who they are. Also,

   it appears that the assets of many of these entities were transferred into trust by Dr. Wright and

   Ms. Watts in 2017 and that most of the companies were dissolved thereafter. These facts (and

   the lack of any evidence to contradict them) lead to the conclusion that these companies were

   effectively the alter egos of Dr. Wright and Ms. Watts, and that there would not be any undue

   burden in notifying the lawyers involved, if in fact any exist.

          Any contractual or other legal obligation that Dr. Wright may have to notify the entities is

   not a basis for limiting discovery under Rule 26(b)(1) or for a protective order under Rule 26(c),

   here. The entities allowed Dr. Wright to retain these materials. Dr. Wright currently has actual

   possession of the documents. He already has located, reviewed, and logged these materials. All

   that remains is to physically produce them. He has not shown that doing so would create an

   undue burden.


                                                    13
Case 9:18-cv-80176-BB Document 420 Entered on FLSD Docket 03/09/2020 Page 14 of 14



                                          CONCLUSION

          For the foregoing reasons, I overrule Dr. Wright’s objections to Interrogatories 2, 3, and

   5. He shall provide amended verified answers to these interrogatories on or before March 12,

   2020 at 5:00 p.m. Eastern time (U.S.). I also overrule Dr. Wright’s assertion of attorney-client

   privilege on behalf of third-party corporations. These documents shall be produced on or before

   March 12, 2020, at 5:00 p.m. Eastern time (U.S.).



          DONE and ORDERED in Chambers this 9th day of March, 2020, at West Palm

   Beach in the Southern District of Florida.




                                                ____________________________________

                                                BRUCE E. REINHART
                                                UNITED STATES MAGISTRATE JUDGE




                                                  14
